DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/19/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Election/Restrictions
As noted in the last Office action, the  restriction requirement between Groups I and II was withdrawn. 
Claims 1-12, 14, 16, 18 and 21-23 are under examination.
CLAIM INTERPRETATION

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


a) the claim language uses the term  “means” that is a generic placeholder for performing a claimed function.
b) The term “means” is not modified by functional language such as by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The claim does recite “the step of modulating the viscosity” but this is an active step and not functional language.
c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
It is noted that the mans for mechanical and magnetic means are described in the specification. Mechanical  is via stirring, shaking or pressure waves (page 9). Magnetic means is via application of a magnetic field or via the application of iron oxide (page 16). It is noted that “sonic” and electromagnetic means do not have a description in the specification. However, the analysis does not meet prong b) above and  the claim is not indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 recite the claim language of “further comprising the step of” followed by  claim limitations. The transitional language of “further comrpsing the step of” implies that additional steps are being applied to the method steps of claim 1. Claim 1 recites “applying a shear thinning stress” and “a shear thickening stress” which decrease and increase the viscosity, respectively. Thus, in claim 3, for example, it is unclear if the claim is applying the thinning stress again or if it is just defining the thinning stress as one that decreases viscosity. 
Claim 6 recites the step of “further comprising the steps of applying a stress to decrease the viscosity of the cryopreservation medium” as well as additional limitations that would be distinct steps in addition to those recited in claim 1. However, it is unclear if the first step of claim 6 pertaining to “applying a stress to decrease the viscosity of the cryopreservation medium” is a step in addition to the steps recited in claim 1 or a further step.
Claim 7 recites the step of “applying a stress to increase the viscosity of the cryopreservation medium” as well as additional limitations that would be distinct steps in addition to those recited in claim 1. However, it is unclear if the first step of claim 7 pertaining to “applying a stress to increase the viscosity of the cryopreservation medium” is a step in addition to the steps recited in claim 1 or a further step.


Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10-12, 14, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al. (US 5084377; cited in the IDS filed 3/9/2018), as evidenced by Ostrovska (US 20120283503), Jonsson et al. (US 20120216679) and Erdis (US 2009009857), in view of Fuhr et al. (US 20140260346), Wowk et al. (6274303), Maroy et al. (US 20040266629) and Sun et al. (Cell Cryopreservation Technol. (2004) 2(1): 55-65).
Rowan teaches the cryopreservation of tissues (a biological sample; instant claim 1) with a composition that comprises 44% hydroxyethyl cellulose (HES; instant claims 1 and 14) as well as cytoprotective agent including DMSO at 12.8% (instant claim 23), acetamide (19.4%), propylene glycol (12.8%) and polyvinylpyrrolidone (PVP; 15%) (col. 44, lines 43-51). Acetamide, propylene glycol and PVP are cryoprotectants all having a concentration that is a specie that anticipates the claimed range of 10 to 40 wt.%; claims 12, 18, 21 and 22). The total of HES and the cryoprotectants equals 80% of the medium. Therefore, the remainder is water at 20% which is a specie that anticipates the claimed range of 5 to 20 wt.% for water (claim 22).
HES at 44% is a specie that anticipates the range of 2 to 60 wt.% (claim 10). 
Claim 14 recites “comprising from 45 wt.% to 55 wt.%”. This range is obvious over Roan because it is very close to the lower end of the claimed range of 45%. 


Ostrovska  teaches that the particle size of HES is between about 80 to 100 nm ([0038]). The average of this range (the mean particle size) is 90 nm which is a specie that anticipates the claimed range of 10 microns or less (instant claims 10 and 18 to particle size and 1, 11 and 22 to HES).
Jonsson teaches that a solution of HES exhibits non-Newtonian properties ([0058]; claims 1 and 18).
Erdis teaches that an increase in temperature or an increase in pressure causes a reduction in viscosity ([0022]). The modulation of pressure is reasonably interpreted to be a mechanical stress as it occurs by an application by means of force. Further the instant specification refers to pressure as a mechanical means (page 9, lines 23-24). 
Rowan teaches that the tissue-containing composition was first  subjected to freezing at a temperature of 0 to -10 degrees C. Following the freezing step, the pressure was rapidly increased at 500 atm/minute  and the temperature was lowered to within -130 ºC ± 15 ºC within a period of several minutes (col. 44, lines 50-55). Thus, the application by Rowan of decreasing the temperature is a stress that causes an increase in viscosity (instant claim 3) while the increase in pressure (instant claim 2 to a mechanical stress) decreases viscosity (claim 4). 
Rowan does not teach that a shear thinning stress is applied in a first phase  to allow for the cryopreservation medium to perfuse into the biological sample (claim 1) which decreases the viscosity (claim  5) and then in a second phase of the claim 1) where the stress increases the viscosity of the cryopreservation medium  (claim 5),  applying a first stress to decrease the viscosity of the cryopreservation medium and then modulating the amplitude of the first stress to cause an increase in the viscosity of the cryopreservation medium (claim 6), that the concentration of HES is from 50 to 60 wt% (claim 18) or comprising or consisting of 50 wt % to 55 wt % (claim 22).
Fuhr teaches that different variants of pressure and temperature exist in a pressure vessel to achieve the required cryopreservation phase diagram of the biological sample. In a first variant, it is possible to first increase the pressure (reduce viscosity) followed by reducing the pressure with the cooling device (increasing viscosity; claim 5). Alternatively, in a second variant, the temperature can be increased and then reduced and can be set such that the respective time function overlap by starting the  lowering of the temperature before achieving the final pressure of vice versa by starting the pressure increase before achieving the cryopreservation temperature. 
In a further variant, it is possible to first reduce the temperature (increase the viscosity) in the pressure vessel up to the cryopreservation temperature and then to increase the pressure (reduce the viscosity). 
The selection of the variant will depend on the conditions of the specific cryopreservation task to include the design of the cryopreservation device and the composition of the biological sample. The ideal variant can be selected empirically by tests in which the vitality rate of the biological sample is tested for the different variants claims 6 and 7), with respect to the speed of pressure increase and temperature reduction and/or the shape of the function, to include a stepped shape ([0034]).
Wowk teaches that cryoprotectants (CPAs) protect biological systems  during cooling by interactive with water via hydrogen bonding which prevents the ordering of water molecules  (e.g., freezing) at low temperatures. Interaction with water is using achieved with CPAs that have hydroxyl groups, amine or other polar groups. However, a strong interaction between CPA molecules is undesirable because it increases solution viscosity which makes tissue perfusion and tissue permeation difficult. It also decreases ice-inhibition (col. 6, lines 16-28).
Maroy teaches that natural polysaccharides endow a solution with non-Newtonian properties with low viscosity at high shear rates and high viscosity at rest. Thus, they are shear-thinning fluids ([0003]).
Therefore, from the combination of  Wowk and Maroy, the ordinary artisan would reasonably  conclude that the thinning of a cryopreservation medium containing a substance with hydroxyl groups such as HES would benefit from a shear thinning stress in order to increase tissue perfusion.
Sun teaches a study for the glass transition of hydroxyethyl starch (HES) solutions. Sun notes that HES is used as a cryoprotectant during freezing and freeze-drying of proteins, cells and tissue product (abstract; first paragraph, page 55). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply a first stress to decrease the viscosity of a  cryopreservation medium containing 60% HES, removing the first stress and then applying a second stress to increase the viscosity of the cryopreservation medium containing 60% HES and to modulate the amplitude of the first stress and second stresses. The ordinary artisan would have been motivated to do so because Fuhr teaches that ideal variant can be selected empirically by tests in which the vitality rate of the biological sample is tested for the different variants under specific conditions of application. The  ordinary artisan would have been motivated to apply a shear thinning stress first with HES at 60% (wt/wt) in the method of Rowan because that concentration of HES will depress ice crystal formation when cooling. Further, the application of a shear thinning stress increases the permeability of the tissue to the cryoprotectant 
Rowan as modified by the supporting reference does not specifically teach the limitations of: cooling the sample at a rate of 50 ºC per minute or less or 10 ºC per minute or less or  10 ºC per minute or less as seen in claim 8 or that the concentration of HES is from 50 to 55 wt% (claim 22), one of ordinary skill in the art would recognize that the rate of cooling a biological sample such as a tissue and the concentration of HES in the method of Rowan as modified by the supporting references are optimizable variables dependent on the overall time wanted for cooling to the desired temperature and the degree of HES needed in the cryopreservation solution for successful freezing .
Response to Arguments
Applicant argues that the current claim amendments overcome the rejection based on anticipation because Rowan, as evidenced by Ostrovska and Erdis does not disclose these features. 
Applicant argues that claim 18 has been amended to recite consisting essentially of between 50 wt% and 60 wt% of …..cryoprotective agent. Applicant asserts that Rowan only teaches 44%.
Regarding the obviousness rejection, applicant argues that claims 14 and 22 are allowable for at least depending from an allowable claim being claims 1 or 18.
Examiner Response
Applicant’s arguments are not persuasive because new references have been cited to teach demonstrate the obviousness of the claimed invention. 
Regarding “consisting essentially of” this phrase is regarded as “comprising” as long as the prior art components do not affect materially affect the basic and novel characteristics of the claimed invention (MPEP 2133.03 III). In the instant case, the composition of Rowan does not teach any components that affect materially affect the basic and novel characteristics of the claimed invention. However, Rowan does not teach a range of from 50 to 60 wt% of HES. However, this is made obvious by Rowan in view of the newly cited supporting references.
Claims 14 and 22 are not allowance because the claims from which they depend (claims 1 and 18, respectively, are not allowable. 
Claim 16 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653